        Case 1:19-cr-00696-PAE Document 229 Filed 06/11/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                                                                19-CR-696 (PAE)
                     -v-
                                                                    ORDER
 ARI TEMAN,

                                   Defendant.


PAUL A. ENGELMAYER, District Judge:

       The Court VACATES the order at Dkt. No. 227 and DENIES the request at Dkt. No.

226.


       SO ORDERED.


                                                    
                                                __________________________________
                                                      PAUL A. ENGELMAYER
                                                      United States District Judge
Dated: June 11, 2021
       New York, New York
